Exhibit 10.1

 

FIRST MODIFICATION AGREEMENT

 

THIS FIRST MODIFICATION AGREEMENT (this “Agreement”) is made as of February 28,
2005, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation
(“TESSCO”), CARTWRIGHT COMMUNICATIONS COMPANY a Delaware corporation, TESSCO
SERVICE SOLUTIONS, INC., a Delaware corporation, TESSCO INCORPORATED, a Delaware
corporation, TESSCO COMMUNICATIONS INCORPORATED, a Delaware corporation,
WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation, and TESSCO BUSINESS
SERVICES, LLC, a Delaware limited liability company, (all of the aforementioned
entities, including TESSCO, being hereinafter called collectively the
“Borrowers”); (b) the Lenders who are or may become a party to this Agreement; 
(c) WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for the
Lenders, (d) SUNTRUST BANK, as Arrangement Agent.

 

RECITALS

 

Pursuant to a Credit Agreement dated as of September 25, 2003 by and among the
Borrowers, the Lenders named therein, the Administrative Agent and the
Arrangement Agent (as the same may from time to time be amended, restated,
supplemented, or otherwise modified, the “Credit Agreement”), the Lenders agreed
to make available to the Borrowers a revolving credit facility (the “Revolving
Credit Facility”) pursuant to which the Lenders would make loans and other
credit accommodations (collectively, the “Loans”) to or for the benefit of the
Borrowers in an aggregate principal amount not to exceed $30,000,000 at any one
time outstanding.  The Borrowers’ obligation to repay the Loans with interest is
evidenced by the Borrowers’ Revolving Credit Note dated September 25, 2003 from
the Borrowers made payable to the Lenders in the principal amount of up to
$30,000,000 (as the same may from time to time be amended, restated,
supplemented, or otherwise modified, the “Note”).

 

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.

 

 The Borrowers have now requested that the Lenders, the Administrative Agent and
the Arrangement Agent extend the maturity of the Revolving Credit Facility, and
Lenders, the Administrative Agent and the Arrangement Agent have agreed to do
so, subject to and upon the terms and conditions hereinafter set forth.

 

AGREEMENTS

 

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly

 

--------------------------------------------------------------------------------


 

indicates otherwise, each term used in this Agreement which is defined in the
Recitals shall have the meaning given to such term in the Recitals, and each
capitalized term used herein which is not otherwise defined herein shall have
the meaning given to such term in the Credit Agreement.

 

2.             Amendments to Credit Agreement.  Effective as of the date hereof,
the date “September 1, 2006” appearing in Section 2.6 of the Credit Agreement is
hereby deleted and the date “September 1, 2007” is hereby inserted in lieu
thereof.

 

3.                                       Amendments to Note.  Effective as of
the date hereof, the date “September 1, 2006” appearing in the last sentence of
Section 3 of the Note is hereby deleted and the date “September 1, 2007” is
hereby inserted in lieu thereof.

 

4.             Representations and Warranties.  In order to induce the Lenders
and the Agent to enter into this Agreement, the Borrowers represent and warrant
to the Lenders and the Agents that as of the date hereof (a) no event of default
exists under the provisions of the Loan Documents, (b) all of the
representations and warranties of the Borrowers in the Loan Documents are true
and correct on the date hereof as if the same were made on the date hereof, (c)
no material adverse change has occurred in the business, financial condition,
prospects or operations of the Borrowers since the date of the most recent
financial statement of the Borrowers furnished to the Lenders and the Agents in
accordance with the provisions of the Loan Documents, and (d) this Agreement
constitutes the legal, valid and binding obligation of the Borrowers, jointly
and severally enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.  If any of the foregoing representations and warranties
shall prove to be false, incorrect or misleading in any material respect, the
Lenders and the Agents may, in their absolute and sole discretion, declare that
a default has occurred and exists under the provisions of the Loan Documents,
and the Lenders and the Agents shall be entitled to all of the rights and
remedies set forth in the Loan Documents as the result of the occurrence of such
default.

 

5.             Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the
Agents, and the Borrowers agree that it is their intention that nothing herein
shall be construed to extinguish, release or discharge or constitute, create or
effect a novation of, or an agreement to extinguish any of the obligations,
indebtedness and liabilities of the Borrowers or any other party under the
provisions of the Loan Documents.  The Borrowers agree that all of the
provisions of the Credit Agreement and the other Loan Documents shall remain and
continue in full force and effect as the same may be modified and amended by
this Agreement.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall control.

 

6.             Fees, Costs and Expenses.  In accordance with Section 4.2(e) of
the Credit Agreement, the Borrowers shall pay to the Lenders on the date hereof,
an extension fee in the amount of $37,500. In addition, upon demand, the
Borrowers shall pay to the Agents and the

 

2

--------------------------------------------------------------------------------


 

Lenders on demand all costs and expenses both now and hereafter paid or incurred
with respect to the preparation, negotiation, execution, administration and
enforcement of this Agreement and all documents related thereto, including,
without limitation, reasonable attorney’s fees and expenses, recording costs and
costs of record searches.

 

7.             Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.

 

8.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Lenders, the Agents, and the Borrowers, and their
respective successors and assigns.

 

 

                                [Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have each caused this
Agreement to be executed and sealed, the day and year first above written.

 

 

WITNESS:

 

BORROWERS:

 

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CARTWRIGHT COMMUNICATIONS COMPANY

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

/s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

/s/

 

By:

/s/ Sean Sands

 

 

 

Sean Sands

 

 

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

/s/

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

/s/

 

By:

/s/ Sean Sands

 

 

 

Sean Sands

 

 

 

Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

ARRANGEMENT AGENT:

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

/s/

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

6

--------------------------------------------------------------------------------